Citation Nr: 1137848	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing is of record.

In January 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a rating decision dated March 2011, the RO granted service connection for diabetes mellitus and entitlement to special monthly compensation based on loss of use of a creative organ.  These issues, which were previously on appeal to the Board, have been granted in full.  Thus, the issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's hypertension results from a metabolic syndrome attributable to herbicide exposure during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

VA has determined that the Veteran was exposed to an herbicide agent during his tour of duty aboard the U.S.S. Cavalier during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Hypertension is not listed among the diseases presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  In December 2010, the Secretary of the VA specifically determined that presumptions of service connection for hypertension and metabolic syndrome were not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide exposure with proof of direct causation.  See Combee, 34 F.3d at 1043-1044.  See also 75 Fed. Reg. 81332 (Dec. 27, 2010) (specifically noting that the determination to not establish a presumption of service connection for a particular disease does not preclude VA from granting service connection for that particular disease).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  When aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized.  The Veteran served on active duty from May 1961 to March 1965.  The most reliable lay evidence reflects that the Veteran first developed diabetes mellitus in approximately 1983 and that hypertension first manifested shortly thereafter.  The available medical evidence first documents prescriptions for diabetes mellitus and hypertension in 1998.

The Veteran initially argued entitlement to service connection for hypertension as secondary to diabetes mellitus.  In so doing, the Veteran submitted a medical treatise article indicating that there is "little question" that hypertension is more prevalent in the diabetes mellitus population as opposed to the nondiabetic population.  The article indicates that an abnormal glucose mechanism potentially increased the risk for developing hypertension as a result of either blood volume increase, extracellular expansion or hyperinsulinemia.

In February 2006, a VA examiner provided the following opinion regarding the etiology of the Veteran's hypertension:

The claimant's hypertension was not caused by his Diabetes, but instead is most likely related to an underlying metabolic syndrome.  Thus, the claimant's Diabetes and Hypertension are both the result of a precursor metabolic syndrome.  In this regard, it is less likely than not that the Veteran's hypertension was aggravated by the Diabetes, because there has been no evidence of renal effects from the Diabetes.

In April 2010, another VA examiner provided opinion regarding the etiology of the Veteran's hypertension, which clarified the analysis of the 2006 VA examiner, as follows:

This examiner opines that it is at least as likely as not that this [V]eteran's diabetes is causal[l]y related to exposure to herbicides in service, including Agent Orange.  Exposure to herbicides is conceded as noted above.  The confusion in this case stems from the QTC examiners opinion that the [V]eteran's diabetes was a result of metabolic syndrome.  Metabolic syndrome is a precursor to diabetes and many other diseases including hypertension, strokes, heart disease, and obesity.  In the past several years, the practice of medicine has evolved to where it better understands metabolic syndrome and its relationship to various diseases.  Prior to a few years ago, when this was not clearly understood, herbicides were a direct cause diabetes.  It is now known that an intermediary step in the evolution of diabetes is metabolic syndrome and metabolic syndrome therefore is caused by herbicides.  This examiner understands that this is not yet a legal definition.  In summary, this [V]eteran's diabetes is caus[al]ly related to herbicides to which the Veteran was presumed exposed in Vietnam.  His diabetes is complicated by peripheral neuropathy and residuals of [cerebral vascular accident].

In an addendum to the April 2010 VA examination report, the VA examiner provided additional clarification as follows:

I cannot find in the C-file medical records dated between the [V]eteran's time in service in the 1960s and the year 2000.  The QTC note dated February 1, 2006 states diabetes was diagnosed in 1983 and that he has had hypertension "for twenty years".   Twenty years prior to that QTC exam would be 1986.  Assuming this is an estimate, one can opine that the diabetes and hypertension occurred approximately the same time.  As noted in my April 21, 2010, the confusion in this case was the result of QTC examiner's opinion that the [V]eteran's diabetes was a result of metabolic syndrome.  This appears to be the case because metabolic syndrome evolves into hypertension, diabetes, and several other problems.  Therefore, one can only opine that it is at least as likely as not that the [V]eteran's diabetes and hypertension evolved simultaneously and one is not the cause of the other....

As reflected above, the record contains opinions from two separate VA examiners that the Veteran's hypertension results from a metabolic syndrome attributable to herbicide exposure during active service.  These opinions rely on a factual foundation that the Veteran's diabetes mellitus and hypertension developed simultaneously in the 1980's, which is consistent with the credible evidence of record.  These opinions are also based upon the medical training and expertise of these examiners, who rely on a medical theory that herbicide exposure has resulted in a metabolic syndrome which is responsible for the currently diagnosed diabetes mellitus and hypertension.

On the other hand, the Board is aware of the December 2010 determination by the Secretary of the VA that presumptions of service connection for hypertension and metabolic syndrome are not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).  This finding was based upon extensive evaluations conducted by National Academy of Sciences (NAS), as summarized in its report "Veterans and Agent Orange: Update 2008" (Update 2008).  The NAS is mandated, to the extent possible, to determine (1) whether there is a statistical association between the suspect diseases and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the health outcome.  According to the NAS, the current sound medical and scientific evidence does not indicate a positive association between exposure of humans to herbicides and the development of hypertension and/or metabolic syndrome.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.

As reflected above, there are competing and equally valid medical assessments regarding whether herbicide exposure may be an etiological factor in the development of hypertension.  The medical opinion from the VA examiners is based upon knowledge of the particular facts of this case, and their understanding of the current state of medical knowledge.  At the very least, the Board finds that the evidence falls into relative equipoise with respect to whether the Veteran's hypertension results from a metabolic syndrome attributable to herbicide exposure during active service, in which case the Veteran receives the benefit of the doubt to his advantage.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Veteran's claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought for the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


